Order entered April 8, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00381-CV

                          IN RE BILLY RAY RISLEY, Relator

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. W74-11690-K

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS this petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE